Citation Nr: 1011037	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for arteriosclerotic 
heart disease, status post myocardial infarction with 
angioplasty and stent (heart condition).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1969 to September 1970 with additional period 
of service in the New Jersey Army National Guard (NJARNG). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which in pertinent part, denied the 
benefits sought on appeal.  The Veteran resides in New 
Jersey, and his claims file is under the jurisdiction of the 
RO in Newark, New Jersey.

The issue of entitlement to service connection for heart 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence that establishes that the 
Veteran has a diagnosis of PTSD in accordance with § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), and there is no 
medical evidence that establishes he has a diagnosis of any 
other psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.125 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the October 2006 RO decision in the matter, VA 
sent a letter to the Veteran in February 2006 that addressed 
some notice elements concerning his claims.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  By the 
way of a March 2006 notice letter, VA also informed the 
Veteran how it determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  It is noted that the 
record does not contain a complete copy of the Veteran's 
service records from his period of service with the NJARNG.  
Although the Board has found it necessary to obtain those 
records prior to adjudicating the Veteran's heart condition 
claim, it may proceed with adjudication of the PTSD claim 
without prejudice to the Veteran.  The Veteran asserts that 
his heart condition was incurred during his NJARNG, while he 
associates his psychiatric condition with his active service 
in the Army from February 1969 to September 1970.  The record 
does contain the Veteran's service records from his period 
active service.  Additionally, the record also contains the 
report of a VA psychiatric examination, in which the examiner 
recorded the Veteran's subjective medical history.  The Board 
finds that there is sufficient evidence of record to 
adjudicate the Veteran's PTSD claim. 

As noted above, in June 2005, VA provided the Veteran with 
the psychiatric examination, and in that examination report, 
the examiner recorded his medical findings on whether the 
Veteran had a psychiatric disorder, to include PTSD.  It is 
noted that the Veteran contends that the June 2005 VA 
examination report is inadequate because at the time of the 
examination, the Veteran's service treatment records had not 
yet been associated with the claims folder.  As was explained 
above, the claims folder did contain the Veteran's service 
treatment records from his service in the Army and the 
examiner recorded the Veteran's subjective medical history 
since his discharge from active service in September 1970.  
Additionally, it is noted that the June 2005 VA examiner 
determined that there was no clinical evidence of a current 
psychiatric disorder.  The Board finds that it may proceed 
with adjudication of the claim without prejudice to the 
Veteran.  Although it could be argued that additional 
treatment records would be necessary for the VA examiner to 
provide a medical opinion on etiology of any diagnosed 
disorder, the Board notes that here, there is no evidence of 
a current psychiatric condition.  The examination report and 
records on file contain sufficient evidence to decide the 
claim.  Remanding for another examination would serve no 
useful purpose.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases 
subject to presumptive service connection; and, the 
applicable presumptive period is one year.  38 C.F.R. § 
3.307(a)(3).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition pursuant to 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); (2) credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable in-service stressor event will vary depending 
upon whether a veteran engaged in "combat with the enemy".  
See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Participation in combat is determined on a case-by-case 
basis, and it requires that a veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 
(2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004). 

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, as long as such testimony 
is found to be credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, as long as such testimony 
is found to be credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

In this case, the Veteran seeks service connection for PTSD.  
The Veteran stated that, while he was stationed in Vietnam, 
he was exposed to rocket attacks and hostile fire while he 
served as a helicopter crewman on a CH-54 (referred to as a 
sky crane).  In particular, he reports that on May 3, 1970, 
his helicopter malfunctioned and went down for a hard 
landing. 

A review of this service personal records shows that the 
Veteran was a helicopter crewman in a heavy helicopter 
company during service and he served for one year overseas.  
The record also shows that the Veteran has received several 
meritous awards including a Vietnam Combat Certificate and an 
Air Medal.  The record also contains an excerpt from an 
Officer's Log for May 3, 1970 that shows that the Veteran's 
unit, 355th Aviation Company of the 268th Battalion at Phu 
Hiep, was sent to support troops at Phu Hiep Tower, which was 
taking incoming enemy rounds.  It was noted that during the 
mission, two CH-54s were damaged by sappers. 

His service treatment records from his period of active 
service do not show any psychiatric or emotional problems, 
complaints or treatments.  The report of a September 1970 
discharge examination shows a normal psychiatric evaluation.  
The service treatment records from the Veteran's service in 
NJARNG show the Veteran reported taking Xanax on a March 1994 
report of medical history, but he also checked the box marked 
"no" next to the question asking about a history of 
depression or excessive worry.  The additional reports of 
medical examination through July 2002 show the Veteran 
continued to receive normal psychiatric evaluations.  There 
is no examination report prior to the Veteran's separation 
from NJARNG. 

The claims folder contains no VA or private treatment record 
that documents the Veteran with having been diagnosed with a 
psychiatric disorder.  The Veteran was afforded a VA 
psychiatric examination in June 2005.  In that examination 
report, the examiner noted that the Veteran reported 
receiving treatment for anxiety in the 1980s, because he was 
anxious following his cardiac problems.  The Veteran denied 
any current feelings of depression, anxiety, or other 
psychological symptoms.  On mental status examination, the 
examiner observed that the showed no abnormal symptomatology.  
The examiner did not diagnosis the Veteran with any 
psychiatric disorders, because the Veteran did not report any 
psychological symptoms.  

As noted above, in order to support an award of service for 
PTSD, the evidence of record must show (1) a current 
diagnosis conforming to DSM-IV, (2) verification of an in-
service stressor, (2) a medical link between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).  

Here, first and foremost, there is no evidence of a current 
diagnosis for PTSD. Regardless of whether there is evidence 
that corroborates the Veteran alleged inservice stressor, 
there is in fact no competent medical evidence that shows a 
current diagnosis of PTSD, or any other psychiatric 
disability.  Although there is evidence that the Veteran 
received treatment for a psychic condition in the 1980s and 
1990s, there is no indication that the Veteran had a chronic 
psychiatric disorder.  Additionally, at the time of the June 
2005 VA examination, the Veteran did not report psychiatric 
symptomatology, and he was not diagnosed with any psychiatric 
disorder.  One of the requirements for service connection is 
competent evidence that a claimed disability currently 
exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Without a current medical diagnosis of PTSD, or of 
any other psychiatric disorder, VA cannot grant an award of 
service connection.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

There is no competent medical evidence on file that shows a 
current diagnosis for PTSD or for any other psychiatric 
condition.  Even though, the evidence of record may very well 
corroborate the Veteran's claimed inservice stressor event, 
without a current diagnosis of PTSD (or some other 
psychiatric disorder), service connection cannot be awarded.  

Based on on the foregoing, the Board finds that the evidence 
of record does not support a finding for service connection 
for PTSD.  There is no evidence of a current diagnosis for 
any psychiatric condition.  Consequently, the benefit-of-the-
doubt rule does not apply and the Veteran's claim must be 
denied.   38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

As noted above, the Veteran also seeks service connection for 
a heart condition.  A review of the record shows that 
additional development is necessary prior to adjudication of 
the claim. 

The Veteran asserts that on September 18, 2004, while he was 
on duty for NJARNG, he had a heart attack.  The Veteran's 
service treatment records from his service in NJARNG contain 
a November 2004 medical evaluation completed by the Veteran's 
private physician that shows the Veteran had a myocardial 
infarction on September 18, 2004.  Although the record does 
contain some of the Veteran's service treatment records, it 
does not contain any service treatment records dated 
September 2004 that show the Veteran had a heart attack while 
on duty (emphasis added).  

Additionally, the record contains a January 2006 
correspondence from the Veteran's legal service advisor that 
shows the Veteran received a December 2005 statement from the 
Army National Guard Bureau, Division of Personnel that his 
injury was not in the line of duty (emphasis added).  The 
January 2006 correspondence does not indicate for what injury 
the line of duty determination regards, but it does show that 
the Veteran was appealing that determination.  The record 
does not contain any official letter showing the line of duty 
determination or the outcome of the Veteran's appeal.  

Although the record contains a September 2008 memorandum from 
the RO outlining its efforts to obtain a complete copy of the 
Veteran's service treatment records and line of duty 
determination, the Board finds that a remand is necessary for 
the RO/AMC to attempt to obtain these service records again.  
The RO/AMC should contact any appropriate facility or records 
repository for the Veteran's service records from his service 
in the New Jersey Army National Guard. 

The RO/AMC should also attempt to verify that the Veteran was 
actually on duty for Army National Guard on September 18, 
2004.  In this regard, the RO/AMC should verify the Veteran's 
exact dates of NJARNG service in 2004. 

Finally, it appears that there are outstanding private 
medical treatment records available that may be pertinent to 
this issue.  On the report of an April 2005 VA heart 
examination, it is noted that the Veteran reported he was 
hospitalized at Doylestown Hospital in Pennsylvania for his 
heart-related symptoms in September 2004.  A review of the 
record does not show that any treatment records from 
Doylestown Hospital have been associated with the claims 
folder.  The RO/AMC should contact the Veteran and ask him to 
submit a completed VA Form 21-4142, Authorization and Consent 
to Release Information, for any outstanding private treatment 
records at Doylestown Hospital.  The RO/AMC should also ask 
the Veteran to identify any other outstanding records of 
pertinent VA or private treatment, and obtain those records 
as well.

The claim is remanded so that the records identified above 
may be obtained and associated with the claims file.  See 
38 C.F.R. § 3.159(c)(1).  If the RO/AMC determines that any 
record cannot be obtained or that further effort to obtain 
them would clearly be futile, then the Veteran should be 
notified and a record of any attempts should be associated 
with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact all the 
appropriate facilities to request the 
complete service records of the appellant 
for his full period of service in the New 
Jersey Army National Guard as well as any 
other appropriate records repository to 
which pertinent service medical records 
may have been sent.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The Veteran should be notified of 
the RO/AMC's attempts to locate his 
service records from his New Jersey Army 
National Guard service as well as any 
further action to be taken.

Following the receipt of any response from 
the entities as outlined above, the RO/AMC 
should prepare a report detailing their 
efforts, any responses received, and the 
results of their requests.  If no response 
has been received, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

2.  The RO/AMC should contact the 
appropriate facility to request 
documentation of the exact dates of the 
Veteran's New Jersey Army National Guard 
service in 2004. 

3.  The RO/AMC should obtain assistance 
from the Veteran to seek to identify and 
obtain any VA or other private records of 
pertinent medical treatment that are not 
yet on file.  In particular, the RO/AMC 
should contact the Veteran and ask him to 
submit a completed VA Form 21-4142, 
Authorization and Consent to Release 
Information for any treatment records at 
Doylestown Hospital in Pennsylvania. 

If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

4.  After all available records have been 
associated with the claims file, and any 
other appropriate development action is 
undertaken, the RO/AMC should re-
adjudicate the claim under review here.  
If any benefit sought remains denied, 
issue the Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


